Citation Nr: 1114485	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-48 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), to include memory loss.

2.  Whether new and material evidence has been received to reopen a service connection claim for ulnar nerve palsy.

3.  Whether new and material evidence has been received to reopen a service connection claim for radial/median nerve palsy.

4.  Whether new and material evidence has been received to reopen a service connection claim for residuals of right hip fracture.

5.  Whether new and material evidence has been received to reopen a service connection claim for residuals of right ankle fracture.

6.  Whether new and material evidence has been received to reopen a service connection claim for residuals of right femur fracture.

7.  Whether new and material evidence has been received to reopen a service connection claim for residuals of right arm fracture, to include artery collapse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2010, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

In July 1986, the Veteran was involved in a motor vehicle accident on the Yuma Proving Grounds in Arizona.  He was a passenger in a privately owned vehicle and sustained injuries to his right arm, right femur, and right ankle.  He also developed radial and median nerve palsy, and ulnar nerve palsy, resolving.  See Medical Evaluation Board Proceedings form dated in March 1987.

In a March 1988 administrative decision, the RO determined that the injuries sustained in the July 1986 accident was result of his own misconduct and not in the line of the duty.  The RO indicated that by becoming intoxicated, and getting into a car that was being driven by a person whom he knew was intoxicated, the Veteran intentionally performed an act that was likely to result in serious injury with wanton and reckless disregard of its probable consequences.  As such, no compensation benefits are payable by the Veterans Administration for disabilities which are the result of the accident.

The Veteran asserts that the March 1988 administrative decision contains CUE.  During his Board hearing, he acknowledged that he had been drinking prior to entering his friend's car, but that his injuries had nothing to do with his drinking, but rather the drinking of the driver.  He further testified that he did not know that the driver of the car was intoxicated.

An unappealed decision by the RO is final in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  As such, the Veteran's challenge to the March 1988 administrative decision is inextricably intertwined with his service connection claim for TBI, as well as the applications to reopen service connection claims for ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, right ankle fracture, right femur fracture, and right arm fracture, because finality presumes the absence of CUE, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's claims until the RO adjudicates, in the first instance, his CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Alternatively, during the Board hearing, the Veteran asserted that he seeks reopen the issue as to whether the injuries he sustained during the July 1986 motor vehicle accident were incurred in the line of duty.  Thus, if CUE is not found in the March 1988 administrative decision, the Board finds that the Veteran's claim to reopen the in line of duty question must be adjudicated.

In light of the foregoing, the Board has no discretion and must remand this case for its initial consideration of the Veteran's inextricably intertwined CUE claim.  Thereafter, the remaining claims must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of CUE in the March 1988 administrative decision.  

2.  If the above-noted CUE claim is not granted, issue the Veteran VCAA-compliant notice that informs him of the evidence and information necessary to reopen the issue as to whether the injuries he sustained in the July 1986 accident were incurred in the line of duty, and then adjudicate that claim.  

3.  Thereafter, readjudicate the service connection claim for TBI, and applications to reopen service connection claims for ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, right ankle fracture, right femur fracture, and right arm fracture to include artery collapse.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

